DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-37 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/28/2020.

Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 12/28/2020 is acknowledged.  The traversal is on the grounds that “First, Applicant submits that the Office’s analysis under 37 CFR § 1.475(b) is erroneous as it equates unity of invention with patentability and relies upon a determination of patentability that fails to comport with (a) the requirements of applicable Supreme Court and Federal Circuit precedent, (b) the requirements of 37 CFR §1.104(b) that the Office Action be complete as to all matters, and (c) the requirements of 37 CFR § 1.104(c)(2) that the Office Action designate the particular parts of the cited reference relied on by the Examiner as nearly as practicable and clearly explain the pertinence of the reference and each rejected claim”, and “second, Applicant refutes the Office’s contention that there would be serious search and/or examination burden because the groups are not classified together. In this regard, Applicant submits all of the groups comprise a protective lens and that the additional claim elements recited in the claims directed to the protective article 
Additionally, the inventions (Groups 1-3) have acquired a separate status in the art as shown by their different classification in the previous restriction requirement, and the search required for each Group of claims requires a different field of search therefore causing a serious burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majumdar et al. (US 2014/0377566) [hereinafter Majumdar].
Regarding claims 1, 7, 8 and 12, Majumdar teaches a protective lens (visor; Fig. 2) comprising a first layer (Fig. 2, layer 250) comprising a first surface and a second surface, the first layer comprising a substantially non-reactive material (fluorinated polymer; fluorinated ethylene-propylene; paragraphs [0050-0051]); a second layer (Fig. 2, layer 220 or 240; 
	Regarding claim 3, Majumdar teaches two or more of the first layer, the second layer, and the third layer, can be coupled together without an adhesive (paragraphs [0015] and [0032]).
 	Regarding claims 9 and 10, Majumdar discloses the fire resistant material of the second layer comprising a chlorinated polymer which comprises polyvinyl chloride (paragraph [0031]). 
	Regarding claim 11, Majumdar discloses the second layer being substantially fire retardant (paragraph [0033]).
	Regarding claim 13, Majumdar discloses the third layer comprising a film (paragraphs [0017] and [0032]).
	Regarding claim 14, Majumdar discloses the third layer comprising a coating (paragraph [0032]).
	Regarding claim 15, Majumdar discloses the first layer, the second layer and the third layer being made from materials that are substantially identical to the materials used for the claimed first layer, the claimed second layer and the claimed third layer (paragraphs [0017], [0031] and [0051]), hence the flexural rigidity of one of the first layer, the second layer and the third layer is higher compared to the flexural rigidity compared to the other two layers. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar.
Majumdar fails to disclose the surface area of the second surface of the first layer being greater than the surface area of at least one of the first surface of the second layer and the first surface of the third layer so that the first layer comprises an extension portion around at least a portion of the perimeter of the at least one of the second layer and the third layer.
It would have been an obvious matter of design choice to modify the size of the first layer in Majumdar to have the surface area of the second surface of the first layer being greater than the surface area of at least one of the first surface of the second layer and the first surface of the third layer so that the first layer comprises an extension portion around at least a portion of the perimeter of the at least one of the second layer and the third layer, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP 2144.04.

s 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in view of Courtney et al. (US 2005/0193472) [hereinafter Courtney].
Majumdar teaches the claimed protective lens as shown above, and a first interfacial layer (Fig. 2, layer 240) positioned on at least a portion of the first surface of the second layer (Fig. 2, layer 220). However, Majumdar fails to teach the second layer and the third layer being stitched together, and at least one stitch extending through the first interfacial layer and the second layer. 
Courtney teaches a flexible visor (Fig. 2, visor 2) including a multi-layer film (paragraph [0027]) wherein the layers are stitched together at the seam in order to attach the visor to a hood assembly (Fig. 2; paragraph [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visor in Majumdar to have the second layer, the third layer and the first interfacial layer stitched together as suggested by Courtney in order to sew the visor to a hood assembly if so desired.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, Majumdar and Courtney, fail to anticipate or render obvious, singularly or in combination, the distinct feature of “a second interfacial layer positioned on at least a portion of the second surface of the third layer, and wherein the at least one stitch extends through the first interfacial layer, the second layer, the third layer, and the second interfacial layer”, as recited in dependent claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781